The rule prevailing in this state with reference to the admission in evidence, etc., of testimony as to confessions by an accused was well stated by this court in the opinion in the case of Carr v. State, 17 Ala. App. 539, 85 So. 852. We do not find, after a careful study of this record, that said rule is shown to have been violated in any respect in the trial of appellant.
His ingenious counsel has filed a very interesting brief in his behalf, but, giving fair consideration to what is said therein, we are of opinion, and hold, that no reversible error anywhere appears. Detailed narration of the evidence will not be indulged, nor will separate treatment of the few exceptions reserved be undertaken.
The case is a simple one, involving a conviction of the offense of the illegal possession of prohibited liquor, to wit, whisky. Nothing new or novel is presented.
The oral charge of the court, in connection with the several written charges, given at appellant's request, fully covered the rules of applicable law. The several written charges requested by appellant, and refused, have each been carefully examined. In each instance, unless the substance of the charge was confused, argumentative, incorrect, or abstract, we find same to have been fully covered by the given charges.
The judgment of conviction is affirmed.
Affirmed.
                              On rehearing.